Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raleigh Anderson appeals the district court’s order dismissing his complaint. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b), Because Anderson’s informal brief does not challenge the bases for the district court’s disposition, Anderson has forfeited appellate review of the court’s order. Accordingly, we grant Anderson’s motion to proceed in forma pauperis and affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.